Exhibit 10.5

 

SECURITY AGREEMENT

(All Personal Property)

 

THIS SECURITY AGREEMENT is made and entered into effective as of August 5, 2008
(this “Agreement”) among CYMRI, L.L.C., a Nevada limited liability company
(F/K/A THE CYMRI CORPORATION, a Texas corporation) and TRIUMPH ENERGY, INC., a
Louisiana corporation, each individually, a “Debtor” and collectively,
“Debtors”) in favor of TEXAS CAPITAL BANK, N.A. (“Secured Party”), for the
benefit of itself and any counterparty under a Permitted Commodity Hedge
Agreement and party to an Intercreditor Agreement.

 

Background:

 

A.            On the same date as this Agreement, Debtors, as Borrowers, and
Secured Party, as Lender, executed that certain Second Amended and Restated
Credit Agreement (as amended, restated, or supplemented, the “Credit Agreement”)
pursuant to which Secured Party agreed to make loans to Debtors from time to
time on the conditions set out in the Credit Agreement.

 

B.            Secured Party has conditioned its obligations under the Credit
Agreement upon, among other things, the execution and delivery by Debtors of
this Agreement, and Debtors have agreed to enter into this Agreement.

 

Agreements:

 

In order to comply with the terms and conditions of the Credit Agreement and for
and in consideration of the premises and the agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Debtor hereby agrees with Secured Party as follows:

 

ARTICLE I


DEFINITIONS

 


SECTION 1.1             TERMS DEFINED ABOVE; OTHER DEFINED TERMS.  AS USED IN
THIS AGREEMENT, THE TERMS “CREDIT AGREEMENT,” “DEBTOR,” “DEBTORS,” AND “SECURED
PARTY,” SHALL HAVE THE MEANINGS INDICATED ABOVE.  UNLESS OTHERWISE DEFINED
HEREIN OR THE CONTEXT OTHERWISE REQUIRES, ALL CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS AGREEMENT HAVE THE RESPECTIVE MEANINGS GIVEN THEM IN THE CREDIT
AGREEMENT.


 


SECTION 1.2             CERTAIN DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS, UNLESS THE CONTEXT OTHERWISE
REQUIRES:


 

“Accounts” has the meaning indicated in subsection 2.1(a) hereof.

 

“Agreement” is defined in the preamble and means this Security Agreement, as the
same may from time to time be amended or supplemented.

 

--------------------------------------------------------------------------------


 

“Code” means (a) the Uniform Commercial Code as presently in effect in the State
of Texas, as amended from time to time, and (b) with respect to rights in states
other than Texas, the Uniform Commercial Code as enacted in the applicable
state, as amended from time to time.

 

“Collateral” means all property, including without limitation cash or other
proceeds, in which Secured Party shall have a security interest pursuant to
Section 2.1 of this Agreement.

 

“Controlled Foreign Entity” means a “controlled foreign corporation” as defined
in the Tax Code.

 

“Default” any event, circumstance, or condition which, with the giving of notice
or the passage of time, or both, would constitute an Event of Default.

 

“Equipment” has the meaning indicated in subsection 2.1(c) hereof.

 

“Event of Default” means the occurrence of any of the events specified in
Section 5.3 hereof; provided that any requirement for notice or lapse of time or
other condition precedent has been satisfied.

 

“General Intangibles” has the meaning indicated in subsection 2.1(d) hereof.

 

“Inventory” has the meaning indicated in subsection 2.1(e) hereof.

 

“Other Liable Party” means any person, other than a Debtor, who is or becomes
primarily or secondarily liable for any of the Secured Obligations or who grants
Secured Party a lien on any property as security for the Secured Obligations.

 

“Related Rights” means all chattel paper, electronic chattel paper, payment
intangibles, promissory notes, letter of credit rights, supporting obligations,
documents and instruments relating to the Accounts or the General Intangibles
and all rights now or hereafter existing in and to all security agreements,
leases, and other contracts securing or otherwise relating to any Accounts or
General Intangibles or any such chattel paper, electronic chattel paper, payment
intangibles, promissory notes, letter of credit rights, documents and
instruments.

 

“Secured Obligations” has the meaning indicated in Section 2.3 hereof.

 

“Security Documents” means this Agreement together with all financing statements
filed in connection with this Agreement.

 

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 


SECTION 1.3             TERMS DEFINED IN CODE.  UNLESS OTHERWISE DEFINED HEREIN,
ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE CODE SHALL HAVE THE SAME MEANING
HEREIN.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II


SECURITY INTEREST

 


SECTION 2.1             GRANT OF SECURITY INTEREST.  AS COLLATERAL SECURITY FOR
ALL OF THE SECURED OBLIGATIONS, EACH DEBTOR HEREBY GRANTS TO SECURED PARTY A
SECURITY INTEREST IN, A GENERAL LIEN UPON, AND A RIGHT OF SET-OFF AGAINST ALL OF
SUCH DEBTOR’S RIGHT, TITLE AND INTEREST IN ALL OF ITS PERSONAL AND FIXTURE
PROPERTY OF EVERY KIND AND NATURE, WHETHER TANGIBLE OR INTANGIBLE, INCLUDING BUT
NOT LIMITED TO THE FOLLOWING, AND WHETHER NOW OWNED OR LATER ACQUIRED:


 


(A)           ALL OF SUCH DEBTOR’S ACCOUNTS (AS IS DEFINED IN THE CODE) OF ANY
KIND (THE “ACCOUNTS”), AND ALL RIGHTS IN AND TO ALL SECURITY AGREEMENTS, LEASES,
AND OTHER CONTRACTS SECURING OR OTHERWISE RELATING TO ANY ACCOUNTS;


 


(B)           ALL OF SUCH DEBTOR’S GOODS, CHATTEL PAPER, ELECTRONIC CHATTEL
PAPER, PAYMENT INTANGIBLES, PROMISSORY NOTES, LETTERS OF CREDIT AND
LETTER-OF-CREDIT RIGHTS, DOCUMENTS AND INSTRUMENTS, IN EACH CASE AS DEFINED IN
THE CODE, AND ALL RIGHTS IN AND TO ALL SECURITY AGREEMENTS, LEASES, AND OTHER
CONTRACTS SECURING OR OTHERWISE RELATING TO ANY SUCH GOODS, CHATTEL PAPER,
ELECTRONIC CHATTEL PAPER, PAYMENT INTANGIBLES, PROMISSORY NOTES, LETTERS OF
CREDIT AND LETTER-OF-CREDIT RIGHTS, DOCUMENTS AND INSTRUMENTS;


 


(C)           ALL OF SUCH DEBTOR’S EQUIPMENT (AS DEFINED IN THE CODE) IN ALL OF
ITS FORMS, AND WHEREVER LOCATED, TOGETHER WITH ALL PARTS THEREOF AND ALL
ACCESSIONS OR ADDITIONS THERETO, INCLUDING ALL OF SUCH DEBTOR’S VEHICLES
(COLLECTIVELY, THE “EQUIPMENT”);


 


(D)           ALL OF SUCH DEBTOR’S GENERAL INTANGIBLES (AS DEFINED IN THE CODE)
OF ANY KIND (THE “GENERAL INTANGIBLES”), AND ALL RIGHTS IN AND TO ALL SECURITY
AGREEMENTS, LEASES, AND OTHER CONTRACTS SECURING OR OTHERWISE RELATING TO ANY
GENERAL INTANGIBLES;


 


(E)           ALL OF SUCH DEBTOR’S INVENTORY (AS DEFINED IN THE CODE) IN ALL OF
ITS FORMS, AND WHEREVER LOCATED, TOGETHER WITH ALL ACCESSIONS OR ADDITIONS
THERETO AND PRODUCTS THEREOF (COLLECTIVELY THE “INVENTORY”);


 


(F)            ALL OF SUCH DEBTOR’S INVESTMENT PROPERTY (AS DEFINED IN THE CODE)
WHEREVER LOCATED;


 


(G)           ALL OF SUCH DEBTOR’S DEPOSIT ACCOUNTS (AS DEFINED IN THE CODE)
WHEREVER LOCATED;


 


(H)           ALL OF SUCH DEBTOR’S AS-EXTRACTED COLLATERAL AND FIXTURES, IN EACH
CASE AS DEFINED IN THE CODE;


 


(I)            ALL OF SUCH DEBTOR’S INSURANCE CLAIMS AND PROCEEDS AND COMMERCIAL
TORT CLAIMS;


 


(J)            ANY OTHER CONTRACT RIGHTS OF SUCH DEBTOR OR RIGHTS TO THE PAYMENT
OF MONEY;

 

3

--------------------------------------------------------------------------------


 


(K)           ANY ADDITIONAL TANGIBLE OR INTANGIBLE PROPERTY FROM TIME TO TIME
DELIVERED TO OR DEPOSITED WITH SECURED PARTY AS SECURITY FOR THE SECURED
OBLIGATIONS OR OTHERWISE PURSUANT TO THE TERMS OF THIS AGREEMENT; AND


 


(L)            THE PROCEEDS, PRODUCTS, SUPPORTING OBLIGATIONS, RELATED RIGHTS,
ADDITIONS TO, SUBSTITUTIONS FOR AND ACCESSIONS OF ANY AND ALL COLLATERAL
DESCRIBED IN SUBSECTIONS (A)-(K) IN THIS SECTION 2.1.


 


SECTION 2.2             CERTAIN LIMITED EXCLUSIONS.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE COLLATERAL INCLUDE (NOR SHALL ANY
COMPONENT DEFINITION OF COLLATERAL INCLUDE), OR THE SECURITY INTEREST GRANTED
UNDER SECTION 2.1 HEREOF ATTACH TO (A) ANY CONTRACT RIGHT OR GENERAL INTANGIBLE
THAT PROHIBITS OR CREATES A TERMINATION RIGHT WITH RESPECT TO ANY GRANT OR
ATTEMPT TO GRANT A SECURITY INTEREST THEREIN, OR (B) ANY OF THE OUTSTANDING
EQUITY INTERESTS OF, A CONTROLLED FOREIGN ENTITY IN EXCESS OF SIXTY-FIVE PERCENT
(65%) OF THE VOTING POWER OF ALL CLASSES OF EQUITY INTERESTS OF SUCH CONTROLLED
FOREIGN ENTITY ENTITLED TO VOTE.


 


SECTION 2.3             SECURED OBLIGATIONS.  THE SECURITY INTEREST IN, GENERAL
LIEN UPON, AND RIGHT OF SET-OFF AGAINST THE COLLATERAL IS GRANTED TO SECURE THE
FOLLOWING (COLLECTIVELY, THE “SECURED OBLIGATIONS”):


 


(A)           THE PAYMENT OF ALL THE OBLIGATIONS (AS DEFINED IN THE CREDIT
AGREEMENT) OF DEBTORS TO SECURED PARTY NOW OR HEREAFTER EXISTING INCLUDING,
WITHOUT LIMITATION, THE INDEBTEDNESS OF DEBTORS UNDER THE NOTE, AND ANY AND ALL
RENEWALS, EXTENSIONS FOR ANY PERIOD OR REARRANGEMENT OF THE OBLIGATIONS;


 


(B)           THE PERFORMANCE OF ALL OBLIGATIONS OF DEBTORS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND


 


(C)           ALL OBLIGATIONS OF DEBTORS OWED TO A COUNTERPARTY UNDER A
PERMITTED COMMODITY HEDGE AGREEMENT DEFINED IN OR ARISING PURSUANT TO THE TERMS
OF THE CREDIT AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY ISDA MASTER AGREEMENT
EXECUTED PURSUANT TO THE CREDIT AGREEMENT BETWEEN ANY DEBTOR AND SUCH
COUNTERPARTY (TOGETHER WITH ALL SCHEDULES AND CONFIRMATIONS IN RESPECT THEREOF,
AS RATIFIED, AMENDED, SUPPLEMENTED, RESTATED, EXTENDED OR REPLACED FROM TIME TO
TIME).


 

ARTICLE III


REPRESENTATIONS AND WARRANTIES

 

In order to induce Secured Party to accept this Agreement, each Debtor
represents and warrants to Secured Party (which representations and warranties
will survive the creation of any Secured Obligations and the extension of any
credit under the Credit Agreement) that:

 


SECTION 3.1             OWNERSHIP AND LIENS.  EXCEPT FOR THE SECURITY INTEREST
OF SECURED PARTY GRANTED IN THIS AGREEMENT AND EXCEPT FOR LIENS, SECURITY
INTERESTS AND OTHER ENCUMBRANCES PERMITTED UNDER THE CREDIT AGREEMENT
(“PERMITTED ENCUMBRANCES”), EACH DEBTOR OWNS DEFENSIBLE TITLE TO THE COLLATERAL
FREE AND CLEAR OF ANY OTHER LIENS, ADVERSE CLAIMS OR OPTIONS OTHER THAN
PERMITTED ENCUMBRANCES.  EACH DEBTOR HAS RIGHTS IN OR THE RIGHT, POWER AND
AUTHORITY TO GRANT A SECURITY INTEREST IN THE COLLATERAL TO SECURED PARTY IN THE
MANNER PROVIDED HEREIN, FREE AND

 

4

--------------------------------------------------------------------------------


 


CLEAR OF ANY OTHER LIENS, ADVERSE CLAIMS AND OPTIONS OTHER THAN PERMITTED
ENCUMBRANCES.  NO OTHER LIEN, ADVERSE CLAIM OR OPTION HAS BEEN CREATED BY ANY
DEBTOR OR IS KNOWN BY ANY DEBTOR TO EXIST WITH RESPECT TO ANY COLLATERAL OTHER
THAN PERMITTED ENCUMBRANCES.  NO FINANCING STATEMENT OR OTHER SECURITY
INSTRUMENT IS ON FILE IN ANY JURISDICTION COVERING ANY PART OF THE COLLATERAL
OTHER THAN THOSE IN FAVOR OF SECURED PARTY OTHER THAN PERMITTED ENCUMBRANCES. 
AT THE TIME THE SECURITY INTEREST IN FAVOR OF SECURED PARTY ATTACHES TO ANY
AFTER-ACQUIRED PROPERTY INCLUDED WITHIN THE COLLATERAL, DEFENSIBLE TITLE TO SUCH
AFTER-ACQUIRED PROPERTY, FREE AND CLEAR OF ANY OTHER LIENS, ADVERSE CLAIMS OR
OPTIONS (OTHER THAN PERMITTED ENCUMBRANCES) WILL BE VESTED IN A DEBTOR.


 


SECTION 3.2             STATUS OF ACCOUNTS.  EACH ACCOUNT HEREAFTER ARISING WILL
REPRESENT, AND TO THE BEST KNOWLEDGE OF SUCH DEBTOR EACH ACCOUNT NOW EXISTING
REPRESENTS, THE VALID AND LEGALLY ENFORCEABLE OBLIGATIONS OF A BONA FIDE ACCOUNT
DEBTOR AND IS NOT AND WILL NOT BE SUBJECT TO CONTRA ACCOUNTS, SET-OFFS, DEFENSES
OR COUNTERCLAIMS BY OR AVAILABLE TO ACCOUNT DEBTORS OBLIGATED ON THE ACCOUNTS
EXCEPT AS DISCLOSED TO SECURED PARTY IN WRITING; AND THE AMOUNT SHOWN AS TO EACH
ACCOUNT ON SUCH DEBTOR’S BOOKS WILL BE THE TRUE AND UNDISPUTED AMOUNT OWING AND
UNPAID THEREON, SUBJECT TO ANY DISCOUNTS, ALLOWANCES, REBATES, CREDITS AND
ADJUSTMENTS TO WHICH THE ACCOUNT DEBTOR HAS A RIGHT AND WHICH HAVE ARISEN IN
SUCH DEBTOR’S ORDINARY COURSE OF BUSINESS, OR WHICH HAVE OTHERWISE BEEN
DISCLOSED TO SECURED PARTY IN WRITING.


 


SECTION 3.3             STATUS OF RELATED RIGHTS.  ALL RELATED RIGHTS ARE, AND
THOSE HEREAFTER ARISING WILL BE, VALID AND GENUINE.


 


SECTION 3.4             INVENTORY NOT COVERED BY OTHER DOCUMENTS.  NONE OF THE
INVENTORY IS, AND AT THE TIME THE SECURITY INTEREST IN FAVOR OF SECURED PARTY
ATTACHES NONE OF THE INVENTORY HEREAFTER ACQUIRED WILL BE, COVERED BY ANY
DOCUMENT (AS DEFINED IN THE CODE).


 


SECTION 3.5             NAME; ORGANIZATION; AUTHORITY.  THE EXACT LEGAL NAME OF
EACH DEBTOR IS SET OUT IN THE OPENING PARAGRAPH OF THIS AGREEMENT.  EACH DEBTOR
IS A CORPORATION OR A LIMITED LIABILITY COMPANY AS NOTED IN THE PREAMBLE HEREOF,
DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL COMPANY ACTION, AND THIS
AGREEMENT CONSTITUTES THE VALID AND BINDING OBLIGATION OF EACH DEBTOR,
ENFORCEABLE AGAINST EACH DEBTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE
ENFORCEABILITY THEREOF MAY BE LIMITED OR AFFECTED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES.


 


SECTION 3.6             LOCATION.  AS OF THE DATE HEREOF, THE CHIEF EXECUTIVE
OFFICE AND CHIEF PLACE OF BUSINESS OF EACH DEBTOR THAT IS A BORROWER IS LOCATED
AT THE ADDRESS SET OUT IN SECTION 8.3 OF THE CREDIT AGREEMENT.  THE OFFICE WHERE
SUCH DEBTOR KEEPS ITS RECORDS CONCERNING THE ACCOUNTS AND THE GENERAL
INTANGIBLES AND THE ORIGINALS OF ALL THE RELATED RIGHTS HAS THE SAME ADDRESS AS
SUCH DEBTOR’S CHIEF EXECUTIVE OFFICE AND CHIEF PLACE OF BUSINESS.  DEBTORS’
INVENTORY AND EQUIPMENT (OTHER THAN MOBILE GOODS) ARE LOCATED IN THE STATES OF
TEXAS AND LOUISIANA AND SUCH OTHER STATES AS DEBTORS SHALL HAVE, FROM TIME TO
TIME, GIVEN WRITTEN NOTICE OF TO SECURED PARTY.


 


SECTION 3.7             SECURED PARTY’S SECURITY INTEREST.  THIS AGREEMENT
CREATES A VALID AND BINDING SECURITY INTEREST IN THE COLLATERAL SECURING THE
SECURED OBLIGATIONS, SUBJECT TO THE PERMITTED ENCUMBRANCES.  UPON FILING THE
FINANCING STATEMENTS DESCRIBED IN SECTION 4.9 OF THIS AGREEMENT COVERING THE
COLLATERAL IN THE OFFICE OF THE SECRETARY OF STATE FOR THE STATE IN WHICH

 

5

--------------------------------------------------------------------------------


 


EACH DEBTOR IS ORGANIZED (AND SUCH OTHER JURISDICTIONS AS SECURED PARTY MAY DEEM
APPROPRIATE), SECURED PARTY WILL HAVE A PERFECTED SECURITY INTEREST IN THAT
COLLATERAL IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING, SUBJECT ONLY
TO PERMITTED ENCUMBRANCES.  NO FURTHER OR SUBSEQUENT FILING, RECORDING,
REGISTRATION OR OTHER PUBLIC NOTICE OF SUCH SECURITY INTEREST IS NECESSARY IN
ANY OFFICE OR JURISDICTION IN ORDER TO PERFECT SUCH SECURITY INTEREST OR TO
CONTINUE, PRESERVE OR PROTECT SUCH SECURITY INTEREST EXCEPT FOR CONTINUATION
STATEMENTS OR FOR FILINGS UPON THE OCCURRENCE OF ANY OF THE EVENTS STATED IN
SECTION 4.9 OF THIS AGREEMENT.  SUCH PERFECTED SECURITY INTEREST IN THE
COLLATERAL SHALL CONSTITUTE A FIRST-PRIORITY SECURITY INTEREST UNDER THE CODE,
SUBJECT ONLY TO PERMITTED ENCUMBRANCES.


 

ARTICLE IV


COVENANTS AND AGREEMENTS

 

Each Debtor will at all times comply with the covenants contained in this
Article IV, from the date hereof and for so long as any part of the Secured
Obligations or the commitment of Lenders to make loans under the Credit
Agreement is outstanding.

 


SECTION 4.1             TITLE; PROHIBITED LIENS AND FILINGS.  EACH DEBTOR AGREES
TO PROTECT THE TITLE TO THE COLLATERAL.  DEBTORS WILL NOT PLEDGE, MORTGAGE,
OTHERWISE ENCUMBER, CREATE OR SUFFER A LIEN TO EXIST ON ANY OF THE COLLATERAL
(OTHER THAN PERMITTED ENCUMBRANCES) OR, SUBJECT TO SECTION 4.12 HEREOF, SELL,
ASSIGN, DISPOSE OR OTHERWISE TRANSFER ANY OF THE COLLATERAL (OTHER THAN AS
EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT) TO OR IN FAVOR OF ANY PERSON OTHER
THAN SECURED PARTY.  DEBTORS WILL NOT FILE OR PERMIT TO BE FILED OR RECORDED ANY
FINANCING STATEMENT OR OTHER SECURITY INSTRUMENT WITH RESPECT TO THE COLLATERAL
OTHER THAN IN FAVOR OF SECURED PARTY OR AS PERMITTED BY THE CREDIT AGREEMENT.


 


SECTION 4.2             TAXES, ETC.  EACH DEBTOR AGREES TO PAY PRIOR TO
DELINQUENCY ALL TAXES, CHARGES, LIENS AND ASSESSMENTS AGAINST THE COLLATERAL
WHICH, IF UNPAID, MIGHT RESULT IN THE IMPOSITION OF A LIEN ON THE COLLATERAL;
PROVIDED, HOWEVER, DEBTORS SHALL NOT BE REQUIRED TO PAY ANY TAX, CHARGE, LIEN OR
ASSESSMENT THAT IS NOT YET PAST DUE OR IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED BY OR ON BEHALF OF DEBTORS AND IF
DEBTORS SHALL HAVE SET UP RESERVES THEREFOR ADEQUATE UNDER GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES.


 


SECTION 4.3             POSSESSION OF COLLATERAL.  EXCEPT (I) AS OTHERWISE
CONTEMPLATED IN THE CREDIT AGREEMENT WITH REGARD TO CASH PROCEEDS, (II) WHERE
SECURED PARTY CHOOSES TO PERFECT ITS SECURITY INTEREST BY POSSESSION IN ADDITION
TO THE FILING OF A FINANCING STATEMENT, OR (III) THE COLLATERAL IS IN TRANSIT IN
THE ORDINARY COURSE OF BUSINESS, THE COLLATERAL SHALL REMAIN IN DEBTORS’
POSSESSION OR CONTROL AT ALL TIMES AT DEBTORS’ RISK OF LOSS AND SHALL (EXCEPT
FOR TEMPORARY REMOVAL CONSISTENT WITH ITS NORMAL USE) BE KEPT AT LOCATIONS OWNED
OR LEASED BY DEBTORS.


 


SECTION 4.4             INSPECTION OF COLLATERAL.  SECURED PARTY MAY FROM TIME
TO TIME DURING NORMAL BUSINESS HOURS AND UPON TWO (2) BUSINESS DAYS WRITTEN
NOTICE, INSPECT ANY DEBTOR’S RECORDS CONCERNING THE ACCOUNTS AND THE GENERAL
INTANGIBLES, THE ORIGINALS OF THE RELATED RIGHTS, THE EQUIPMENT, THE INVENTORY
AND OTHER COLLATERAL.


 


SECTION 4.5             FILING REPRODUCTIONS.  AT THE OPTION OF SECURED PARTY, A
PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT OR OF A FINANCING STATEMENT
COVERING THE COLLATERAL MAY BE FILED AS A FINANCING STATEMENT.

 

6

--------------------------------------------------------------------------------


 


SECTION 4.6             DELIVERY OF INFORMATION.  EACH DEBTOR WILL TRANSMIT
PROMPTLY TO SECURED PARTY ALL INFORMATION THAT SUCH DEBTOR MAY HAVE OR RECEIVE
WITH RESPECT TO (A) THE COLLATERAL, OR (B) ACCOUNT DEBTORS OR OBLIGORS IN
RESPECT OF THE ACCOUNTS, THE GENERAL INTANGIBLES AND THE RELATED RIGHTS, IN EACH
CASE WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE
VALUE OF THE COLLATERAL OR SECURED PARTY’S RIGHTS OR REMEDIES WITH RESPECT
THERETO.


 


SECTION 4.7             COMPROMISE OF COLLATERAL.  DEBTORS WILL NOT ADJUST,
SETTLE OR COMPROMISE ANY OF THE ACCOUNTS, THE GENERAL INTANGIBLES OR THE RELATED
RIGHTS WITHOUT THE PRIOR WRITTEN CONSENT OF SECURED PARTY, OR OTHER THAN IN A
MANNER THAT DOES NOT MATERIALLY AFFECT THE AGGREGATE VALUE OF THE COLLATERAL AND
IS IN THE ORDINARY COURSE OF BUSINESS.


 


SECTION 4.8             EXPENSES.  EACH DEBTOR AGREES TO PAY TO SECURED PARTY AT
SECURED PARTY’S OFFICES, ALL ADVANCES, CHARGES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES) INCURRED BY SECURED PARTY IN
CONNECTION WITH THE TRANSACTION WHICH GIVES RISE TO THIS AGREEMENT, IN
CONNECTION WITH CONFIRMING, PERFECTING AND PRESERVING THE SECURITY INTEREST
CREATED UNDER THIS AGREEMENT, IN CONNECTION WITH PROTECTING SECURED PARTY
AGAINST THE CLAIMS OR INTERESTS OF ANY PERSON AGAINST THE COLLATERAL, AND IN
EXERCISING ANY RIGHT, POWER OR REMEDY CONFERRED BY THIS AGREEMENT OR BY LAW OR
IN EQUITY (INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND LEGAL
EXPENSES INCURRED BY SECURED PARTY IN THE COLLECTION OF INSTRUMENTS DEPOSITED
WITH OR PURCHASED BY SECURED PARTY AND AMOUNTS INCURRED IN CONNECTION WITH THE
OPERATION, MAINTENANCE OR FORECLOSURE OF ANY OR ALL OF THE COLLATERAL).  THE
AMOUNT OF ALL SUCH ADVANCES, CHARGES, COSTS AND EXPENSES SHALL BE DUE AND
PAYABLE BY EACH DEBTOR TO SECURED PARTY THIRTY (30) DAYS AFTER INVOICE OR DEMAND
BY SECURED PARTY TOGETHER WITH INTEREST THEREON FROM THE DUE DATE AT THE DEFAULT
RATE AS PROVIDED IN THE CREDIT AGREEMENT.


 


SECTION 4.9             FINANCING STATEMENT FILINGS; NOTIFICATIONS.  EACH DEBTOR
RECOGNIZES THAT FINANCING STATEMENTS PERTAINING TO THE COLLATERAL WILL BE FILED
WITH THE OFFICE OF THE SECRETARY OF STATE FOR THE STATE IN WHICH EACH DEBTOR IS
ORGANIZED AND A MORTGAGE WILL BE FILED IN EACH COUNTY IN EACH STATE IN WHICH ANY
REAL PROPERTY OF ANY DEBTOR IS LOCATED.  DEBTORS WILL PROMPTLY NOTIFY SECURED
PARTY OF ANY CONDITION OR EVENT THAT MAY CHANGE THE PROPER LOCATION FOR THE
FILING OF ANY FINANCING STATEMENTS OR OTHER PUBLIC NOTICE OR RECORDINGS FOR THE
PURPOSE OF PERFECTING A SECURITY INTEREST IN THE COLLATERAL.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, DEBTORS WILL (A) PROMPTLY NOTIFY SECURED PARTY
OF ANY CHANGE TO A JURISDICTION OTHER THAN AS REPRESENTED IN SECTION 3.5 OR
SECTION 3.6: (I) IN THE LOCATION OF SUCH DEBTOR’S REGISTERED OFFICE; (II) IN THE
LOCATION OF THE INVENTORY (OTHER THAN INVENTORY SOLD OR LEASED IN THE ORDINARY
COURSE OF BUSINESS); (III) IN THE LOCATION WHERE THE EQUIPMENT IS KEPT (OTHER
THAN EQUIPMENT REMOVED IN THE ORDINARY COURSE OF BUSINESS FOR NOT MORE THAN
THIRTY (30) DAYS) OR DISPOSED OF AS PERMITTED BY THE CREDIT AGREEMENT; (IV) IN
THE LOCATION OF THE OFFICE WHERE ANY DEBTOR KEEPS ITS RECORDS CONCERNING THE
ACCOUNTS; OR (V) IN THE “LOCATION” OF ANY DEBTOR WITHIN THE MEANING OF THE CODE;
(B) PRIOR TO ANY OF THE COLLATERAL BECOMING SO RELATED TO ANY PARTICULAR REAL
ESTATE SO AS TO BECOME A FIXTURE ON SUCH REAL ESTATE, NOTIFY SECURED PARTY OF
THE DESCRIPTION OF SUCH REAL ESTATE AND THE NAME OF THE RECORD OWNER THEREOF;
AND (C) PROMPTLY NOTIFY SECURED PARTY OF ANY CHANGE IN ANY DEBTOR’S NAME,
IDENTITY OR ORGANIZATIONAL STRUCTURE.  IN ANY NOTICE FURNISHED PURSUANT TO THIS
SECTION, DEBTORS WILL EXPRESSLY STATE THAT THE NOTICE IS REQUIRED BY THIS
AGREEMENT AND CONTAINS FACTS THAT WILL OR MAY REQUIRE ADDITIONAL FILINGS OF
FINANCING STATEMENTS OR OTHER NOTICES FOR THE PURPOSE OF CONTINUING PERFECTION
OF SECURED PARTY’S SECURITY INTEREST IN THE COLLATERAL.

 

7

--------------------------------------------------------------------------------


 


SECTION 4.10           MAINTENANCE OF COLLATERAL GENERALLY.  EXCEPT FOR MATTERS
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
DEBTORS WILL (A) MAINTAIN ALL THE COLLATERAL IN GOOD CONDITION, REPAIR, AND
WORKING ORDER (ORDINARY WEAR AND TEAR EXCEPTED); (B) NOT MISUSE, ABUSE, WASTE,
DESTROY OR ALLOW THE COLLATERAL TO DETERIORATE, EXCEPT, WITH RESPECT TO THE
EQUIPMENT ONLY, FOR ORDINARY WEAR AND TEAR FROM ITS INTENDED USE; (C) PROMPTLY,
OR IN THE CASE OF ANY LOSS OR DAMAGE TO ANY GOODS INCLUDED IN THE COLLATERAL AS
SOON AS PRACTICABLE, MAKE OR CAUSE TO BE MADE ALL REPAIRS, REPLACEMENTS OR OTHER
IMPROVEMENTS TO THE COLLATERAL AS ARE NECESSARY OR DESIRABLE TO ACCOMPLISH THE
FOREGOING; AND (D) NOT USE ANY COLLATERAL IN VIOLATION OF ANY LAW, STATUTE,
ORDINANCE OR REGULATION OR ALLOW IT TO BE SO USED.


 


SECTION 4.11           ACCOUNT OBLIGATIONS.  DEBTORS WILL DULY PERFORM OR CAUSE
TO BE PERFORMED ALL MATERIAL OBLIGATIONS OF DEBTORS WITH RESPECT TO THE GOODS OR
SERVICES, THE SALE OR LEASE OR RENDITION OF WHICH GAVE RISE OR WILL GIVE RISE TO
EACH ACCOUNT RELATING THERETO.


 


SECTION 4.12           USE OF INVENTORY.  UNTIL AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, EACH DEBTOR MAY USE ITS INVENTORY IN ANY LAWFUL MANNER NOT
INCONSISTENT WITH THIS AGREEMENT, THE CREDIT AGREEMENT AND WITH THE TERMS OF
INSURANCE THEREON AND MAY SELL, LEASE OR OTHERWISE DISPOSE OF ITS INVENTORY IN
THE ORDINARY COURSE OF BUSINESS.  EACH DEBTOR WILL NOT AND SHALL NOT BE
PERMITTED TO USE ANY ITEM OF INVENTORY IN A MANNER INCONSISTENT WITH THE HOLDING
THEREOF FOR SALE, LEASE OR DISPOSITION IN THE ORDINARY COURSE OF BUSINESS OR IN
CONTRAVENTION OF THE TERMS OF ANY AGREEMENT.  A SALE, LEASE OR DISPOSITION IN
THE ORDINARY COURSE OF BUSINESS DOES NOT INCLUDE THE EXCHANGE OF ITEMS OF
INVENTORY FOR GOODS IN KIND OR OTHERWISE OR TRANSFERS OF ITEMS OF INVENTORY MADE
IN SATISFACTION OF PRESENT OR FUTURE SECURED OBLIGATIONS.


 


SECTION 4.13           PROCEEDS.  ALL PROCEEDS RECEIVED BY ANY DEBTOR FROM THE
SALE OR DISPOSITION OF ANY PORTION OF THE COLLATERAL, ALL PROCEEDS RECEIVED BY
ANY DEBTOR IN THE ORDINARY COURSE OF BUSINESS AND ALL OTHER PROCEEDS OF THE
COLLATERAL SHALL BE DELIVERED OR PAID TO SECURED PARTY AS PROVIDED IN AND
SUBJECT TO THE TERMS OF THE CREDIT AGREEMENT.  TO EVIDENCE SECURED PARTY’S
RIGHTS IN THIS REGARD, EACH DEBTOR WILL ASSIGN OR ENDORSE PROCEEDS TO SECURED
PARTY AS SECURED PARTY REASONABLY REQUESTS.  SECURED PARTY MAY, FROM TIME TO
TIME SO LONG AS AN EVENT OF DEFAULT EXISTS, IN ITS DISCRETION, HOLD NON-CASH
PROCEEDS AS PART OF THE COLLATERAL OR APPLY CASH PROCEEDS OF THE COLLATERAL
RECEIVED BY SECURED PARTY IN THE MANNER SET OUT IN SECTION 5.2 OF THIS
AGREEMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET OUT IN THE CREDIT AGREEMENT,
IF AN EVENT OF DEFAULT EXISTS EACH DEBTOR WILL NOTIFY OBLIGORS ON ALL OF THE
COLLATERAL TO MAKE PAYMENTS DIRECTLY TO SECURED PARTY, AND THEREAFTER SECURED
PARTY MAY ENDORSE AS ANY DEBTOR’S AGENT ANY CHECKS, INSTRUMENTS, CHATTEL PAPER
OR OTHER DOCUMENTS CONNECTED WITH THE COLLATERAL, TAKE CONTROL OF THE COLLATERAL
AND MAY HOLD THE NON-CASH PROCEEDS AS PART OF THE COLLATERAL AND MAY APPLY CASH
PROCEEDS RECEIVED BY SECURED PARTY IN THE MANNER SET OUT IN SECTION 5.2 OF THIS
AGREEMENT.  SECURED PARTY MAY TAKE ANY ACTION REASONABLY NECESSARY TO OBTAIN,
PRESERVE AND ENFORCE THE LIENS GRANTED HEREUNDER AND MAINTAIN AND PRESERVE THE
COLLATERAL.


 


SECTION 4.14           DELIVERY OF CERTIFICATE OF TITLE TO EQUIPMENT.  IN THE
CASE OF EQUIPMENT NOW OWNED CONSTITUTING GOODS IN WHICH A SECURITY INTEREST IS
PERFECTED BY A NOTATION ON THE CERTIFICATE OF TITLE OR SIMILAR EVIDENCE OF THE
OWNERSHIP OF SUCH GOODS, DEBTORS SHALL, AS SOON AS PRACTICABLE AFTER A REQUEST
BY SECURED PARTY, DELIVER TO SECURED PARTY ANY AND ALL CERTIFICATES OF TITLE,
APPLICATIONS FOR TITLE OR SIMILAR EVIDENCE OF OWNERSHIP OF SUCH EQUIPMENT AND
SHALL CAUSE SECURED PARTY TO BE NAMED AS LIENHOLDER ON ANY SUCH CERTIFICATE OF
TITLE OR OTHER EVIDENCE OF OWNERSHIP.  IN THE CASE OF SUCH EQUIPMENT HEREAFTER
ACQUIRED, DEBTORS SHALL PROVIDE EVIDENCE OF

 

8

--------------------------------------------------------------------------------


 


OWNERSHIP WITHIN TEN (10) DAYS OF ITS ACQUISITION OF SUCH EQUIPMENT.  DEBTORS
SHALL PROVIDE NOTICE TO SECURED PARTY OF ANY MATERIAL LOSS OR DAMAGE TO ANY
EQUIPMENT AND SHALL NOT PERMIT ANY SUCH EQUIPMENT.


 


SECTION 4.15           THIRD-PARTY ACKNOWLEDGMENTS; CONTROL AGREEMENTS.  UPON
THE REQUEST OF SECURED PARTY, IF ANY OF THE COLLATERAL IS IN THE POSSESSION OF A
THIRD-PARTY, DEBTORS WILL JOIN WITH SECURED PARTY IN NOTIFYING THE THIRD-PARTY
OF SECURED PARTY’S SECURITY INTEREST AND OBTAINING AN ACKNOWLEDGMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SECURED PARTY FROM SUCH THIRD-PARTY THAT IT
IS HOLDING THE COLLATERAL FOR THE BENEFIT OF THE SECURED PARTY.  UPON THE
REQUEST OF SECURED PARTY, DEBTORS WILL FULLY COOPERATE WITH SECURED PARTY IN
OBTAINING A CONTROL AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
SECURED PARTY WITH RESPECT TO ANY COLLATERAL CONSISTING OF DEPOSIT ACCOUNTS,
INVESTMENT PROPERTY, ELECTRONIC CHATTEL PAPER OR LETTER OF CREDIT RIGHTS.


 


SECTION 4.16           FURTHER ASSURANCES.  DEBTORS WILL FROM TIME TO TIME SIGN,
EXECUTE, DELIVER AND FILE, ALONE OR WITH SECURED PARTY, UPON REASONABLE REQUEST,
ANY FINANCING STATEMENTS, SECURITY AGREEMENTS OR OTHER DOCUMENTS NECESSARY TO
PERFECT OR CONTINUE IN FAVOR OF SECURED PARTY A FIRST-PRIORITY SECURITY INTEREST
(SUBJECT TO THE PERMITTED ENCUMBRANCES) IN THE COLLATERAL; PROCURE ANY NECESSARY
INSTRUMENTS OR DOCUMENTS AS MAY BE REASONABLY REQUESTED BY SECURED PARTY; AND
TAKE ALL FURTHER ACTION THAT MAY BE NECESSARY, OR THAT SECURED PARTY MAY
REASONABLY REQUEST, TO CONFIRM, PERFECT, PRESERVE AND PROTECT THE SECURITY
INTERESTS INTENDED TO BE GRANTED HEREBY.  NOTWITHSTANDING THE PREVIOUS SENTENCE,
HOWEVER, EACH DEBTOR HEREBY AUTHORIZES SECURED PARTY TO EXECUTE AND DELIVER ON
BEHALF OF SUCH DEBTOR AND TO FILE SUCH FINANCING STATEMENTS, SECURITY AGREEMENTS
AND OTHER DOCUMENTS WITHOUT THE SIGNATURE OF SUCH DEBTOR EITHER IN SECURED
PARTY’S NAME OR IN THE NAME OF SUCH DEBTOR AND AS ATTORNEY-IN-FACT FOR SUCH
DEBTOR.  EACH DEBTOR SHALL DO ALL SUCH ADDITIONAL AND FURTHER ACTS OR THINGS,
GIVE SUCH ASSURANCES AND EXECUTE SUCH DOCUMENTS OR INSTRUMENTS AS SECURED PARTY
REASONABLY REQUIRES TO VEST MORE COMPLETELY IN AND ASSURE TO SECURED PARTY ITS
RIGHTS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, (A) MARKING CONSPICUOUSLY EACH CHATTEL PAPER OR ELECTRONIC CHATTEL
PAPER INCLUDED IN THE COLLATERAL AND, AT THE REQUEST OF SECURED PARTY, EACH OF
SUCH DEBTOR’S RECORDS PERTAINING TO THE COLLATERAL WITH A LEGEND, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SECURED PARTY, INDICATING THAT SUCH CHATTEL
PAPER OR COLLATERAL IS SUBJECT TO THE SECURITY INTEREST GRANTED BY THIS
AGREEMENT, AND (B) IF ANY ACCOUNT, GENERAL INTANGIBLE OR RELATED RIGHT IS
EVIDENCED BY A PROMISSORY NOTE, CHATTEL PAPER, ELECTRONIC CHATTEL PAPER OR OTHER
INSTRUMENT, TRANSFERRING, DELIVERING, ASSIGNING TO SECURED PARTY SUCH PROMISSORY
NOTE, CHATTEL PAPER, ELECTRONIC CHATTEL PAPER OR OTHER INSTRUMENT DULY ENDORSED
AND AUTHENTICATED AND ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER AND
ASSIGNMENT, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SECURED PARTY,
TO BE HELD BY SECURED PARTY AS COLLATERAL UNDER THIS AGREEMENT.


 

ARTICLE V


RIGHTS, REMEDIES AND DEFAULT

 


SECTION 5.1             WITH RESPECT TO COLLATERAL.  SECURED PARTY IS HEREBY
FULLY AUTHORIZED AND EMPOWERED (WITHOUT THE NECESSITY OF ANY FURTHER CONSENT OR
AUTHORIZATION FROM ANY DEBTOR) AND THE RIGHT IS EXPRESSLY GRANTED TO SECURED
PARTY, AND EACH DEBTOR HEREBY CONSTITUTES, APPOINTS AND MAKES SECURED PARTY AS
SUCH DEBTOR’S TRUE AND LAWFUL ATTORNEY-IN-FACT AND AGENT FOR SUCH DEBTOR AND IN
SUCH DEBTOR’S NAME, PLACE AND STEAD WITH FULL POWER OF SUBSTITUTION, IN SECURED
PARTY’S NAME OR SUCH DEBTOR’S NAME OR OTHERWISE, FOR SECURED PARTY’S SOLE USE
AND BENEFIT, BUT AT SUCH

 

9

--------------------------------------------------------------------------------


 


DEBTOR’S COST AND EXPENSE.  WITH REGARD TO SUCH RIGHTS, SECURED PARTY MAY
EXERCISE, WITHOUT NOTICE, ALL OR ANY OF THE FOLLOWING POWERS AT ANY TIME
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT
HEREUNDER WITH RESPECT TO ALL OR ANY OF THE COLLATERAL:


 


(A)           NOTIFY ACCOUNT DEBTORS OR THE OBLIGORS ON THE ACCOUNTS, THE
GENERAL INTANGIBLES AND THE RELATED RIGHTS TO MAKE AND DELIVER PAYMENT TO
SECURED PARTY;


 


(B)           TO DEMAND, SUE FOR, COLLECT, RECEIVE AND GIVE ACQUITTANCE FOR ANY
AND ALL MONIES DUE OR TO BECOME DUE BY VIRTUE THEREOF AND OTHERWISE DEAL WITH
PROCEEDS;


 


(C)           TO RECEIVE, TAKE, ENDORSE, ASSIGN AND DELIVER ANY AND ALL CHECKS,
NOTES, DRAFTS, DOCUMENTS AND OTHER NEGOTIABLE AND NON-NEGOTIABLE INSTRUMENTS AND
CHATTEL PAPER TAKEN OR RECEIVED BY SECURED PARTY IN CONNECTION THEREWITH;


 


(D)           TO SETTLE, COMPROMISE, COMPOUND, PROSECUTE OR DEFEND ANY ACTION OR
PROCEEDING WITH RESPECT THERETO;


 


(E)           TO SELL, TRANSFER, ASSIGN OR OTHERWISE DEAL IN OR WITH THE SAME OR
THE PROCEEDS OR AVAILS THEREOF OR THE RELATIVE GOODS, AS FULLY AND EFFECTIVELY
AS IF SECURED PARTY WERE THE ABSOLUTE OWNER THEREOF; AND


 


(F)            TO EXTEND THE TIME OF PAYMENT OF ANY OR ALL THEREOF AND TO GRANT
WAIVERS AND MAKE ANY ALLOWANCE OR OTHER ADJUSTMENT WITH REFERENCE THERETO;


 

provided, however, Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.

 


SECTION 5.2             APPLICATION OF PROCEEDS.  ALL PROCEEDS PAID TO AND
RECEIVED BY SECURED PARTY ON ACCOUNT OF THE COLLATERAL WILL BE, AT THE OPTION OF
SECURED PARTY, APPLIED BY SECURED PARTY TO THE SECURED OBLIGATIONS IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT, WHETHER OR NOT SUCH
SECURED OBLIGATIONS SHALL HAVE BY ITS TERMS MATURED; PROVIDED, HOWEVER, SECURED
PARTY NEED NOT APPLY OR GIVE CREDIT FOR ANY ITEM INCLUDED IN SUCH SUMS UNTIL
SECURED PARTY HAS RECEIVED FINAL PAYMENT THEREOF AS REQUIRED UNDER THE CREDIT
AGREEMENT OR SOLVENT CREDITS ACCEPTED AS SUCH BY SECURED PARTY; AND PROVIDED
FURTHER THAT SECURED PARTY’S FAILURE TO SO APPLY ANY SUCH SUMS SHALL NOT BE A
WAIVER OF SECURED PARTY’S RIGHT TO SO APPLY SUCH SUMS OR ANY OTHER SUMS AT ANY
TIME.


 


SECTION 5.3             EVENTS OF DEFAULT.  ANY OF THE FOLLOWING EVENTS SHALL BE
CONSIDERED AN EVENT OF DEFAULT UNDER THIS AGREEMENT:


 


(A)           THE OCCURRENCE AND CONTINUATION OF AN “EVENT OF DEFAULT” UNDER THE
CREDIT AGREEMENT; OR


 


(B)           ANY DEBTOR DEFAULTS IN ITS PERFORMANCE OF ANY COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT AND SUCH DEFAULT CONTINUES UNREMEDIED
AFTER THE EXPIRATION OF THIRTY (30) DAYS AFTER RECEIPT OF NOTICE FROM SECURED
PARTY OF SUCH DEFAULT.

 

10

--------------------------------------------------------------------------------


 


SECTION 5.4             DEFAULT REMEDIES.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT, SECURED PARTY MAY THEN, OR AT ANY TIME
THEREAFTER AND FROM TIME TO TIME AFTER GIVING ANY NOTICE REQUIRED UNDER THE
CREDIT AGREEMENT, IF ANY NOTICE IS REQUIRED WITH RESPECT TO SUCH EVENT OF
DEFAULT, APPLY, SET-OFF, COLLECT, SELL IN ONE OR MORE SALES, LEASE, OR OTHERWISE
DISPOSE OF, ANY OR ALL OF THE COLLATERAL, IN ITS THEN CONDITION OR, AT SECURED
PARTY’S OPTION, FOLLOWING ANY COMMERCIALLY REASONABLE PREPARATION OR PROCESSING,
IN SUCH ORDER AS SECURED PARTY MAY ELECT, AND ANY SUCH SALE MAY BE MADE EITHER
AT PUBLIC OR PRIVATE SALE AT ITS PLACE OF BUSINESS OR ELSEWHERE, OR AT ANY
BROKERS’ BOARD OR SECURITIES EXCHANGE, EITHER FOR CASH OR UPON CREDIT OR FOR
FUTURE DELIVERY, AND SECURED PARTY MAY BE THE PURCHASER OF ANY OR ALL COLLATERAL
SO SOLD AND MAY HOLD THE SAME THEREAFTER IN ITS OWN RIGHT FREE FROM ANY DEBTOR
OR RIGHT OF REDEMPTION.  NO SUCH PURCHASE OR HOLDING BY SECURED PARTY SHALL BE
DEEMED A RETENTION BY SECURED PARTY IN SATISFACTION OF THE SECURED OBLIGATIONS. 
ALL DEMANDS, NOTICES AND ADVERTISEMENTS, AND THE PRESENTMENT OF PROPERTY AT SALE
ARE HEREBY WAIVED EXCEPT TO THE EXTENT REASONABLY NECESSARY TO CONDUCT A
COMMERCIALLY REASONABLE SALE.  IF, NOTWITHSTANDING THE FOREGOING PROVISIONS, ANY
APPLICABLE PROVISION OF THE CODE OR OTHER LAW REQUIRES SECURED PARTY TO GIVE
REASONABLE NOTICE OF ANY SUCH SALE OR DISPOSITION OR OTHER ACTION, DEBTORS
HEREBY AGREE TEN (10) DAYS PRIOR WRITTEN NOTICE SHALL CONSTITUTE REASONABLE
NOTICE.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT, SECURED PARTY MAY REQUIRE DEBTORS TO ASSEMBLE THE COLLATERAL AND MAKE
IT AVAILABLE TO SECURED PARTY AT A PLACE DESIGNATED BY SECURED PARTY WHICH IS
REASONABLY CONVENIENT TO SECURED PARTY AND DEBTORS.  ANY SALE HEREUNDER MAY BE
CONDUCTED BY AN AUCTIONEER OR ANY OFFICER OR AGENT OF SECURED PARTY.


 


SECTION 5.5             DEFICIENCY.  EACH DEBTOR SHALL REMAIN LIABLE TO SECURED
PARTY FOR ANY UNPAID SECURED OBLIGATIONS, ADVANCES, COSTS, CHARGES AND EXPENSES,
TOGETHER WITH INTEREST THEREON AND SHALL PAY THE SAME IMMEDIATELY TO SECURED
PARTY AS SET OUT IN THE CREDIT AGREEMENT.


 


SECTION 5.6             SECURED PARTY’S DUTIES.  THE POWERS CONFERRED UPON
SECURED PARTY BY THIS AGREEMENT ARE SOLELY TO PROTECT THE INTEREST OF SECURED
PARTY IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON SECURED PARTY TO
EXERCISE ANY SUCH POWERS.  SECURED PARTY SHALL BE UNDER NO DUTY WHATSOEVER TO
MAKE OR GIVE ANY PRESENTMENT, DEMAND FOR PERFORMANCE, NOTICE OF NONPERFORMANCE,
PROTEST, NOTICE OF PROTEST, NOTICE OF DISHONOR, OR OTHER NOTICE OR DEMAND IN
CONNECTION WITH ANY COLLATERAL OR THE SECURED OBLIGATIONS, OR TO TAKE ANY STEPS
NECESSARY TO PRESERVE ANY RIGHTS AGAINST PRIOR PARTIES.  SECURED PARTY SHALL NOT
BE LIABLE FOR FAILURE TO COLLECT OR REALIZE UPON ANY OR ALL OF THE SECURED
OBLIGATIONS OR COLLATERAL, OR FOR ANY DELAY IN SO DOING, NOR SHALL SECURED PARTY
BE UNDER ANY DUTY TO TAKE ANY ACTION WHATSOEVER WITH REGARD THERETO.  SECURED
PARTY SHALL USE REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF ANY
COLLATERAL IN ITS POSSESSION.  SECURED PARTY SHALL HAVE NO DUTY TO COMPLY WITH
ANY RECORDING, FILING, OR OTHER LEGAL REQUIREMENTS NECESSARY TO ESTABLISH OR
MAINTAIN THE VALIDITY, PRIORITY OR ENFORCEABILITY OF, OR SECURED PARTY’S RIGHTS
IN OR TO, ANY OF THE COLLATERAL.


 


SECTION 5.7             SECURED PARTY’S ACTIONS.  EACH DEBTOR WAIVES ANY RIGHT
TO REQUIRE SECURED PARTY TO PROCEED AGAINST ANY PERSON, EXHAUST ANY COLLATERAL,
OR HAVE ANY OTHER LIABLE PARTY JOINED WITH ANY DEBTOR IN ANY SUIT ARISING OUT OF
THE SECURED OBLIGATIONS OR THIS AGREEMENT OR PURSUE ANY OTHER REMEDY IN SECURED
PARTY’S POWER; WAIVES ANY AND ALL NOTICE OF ACCEPTANCE OF THIS AGREEMENT OR OF
CREATION, MODIFICATION, REARRANGEMENT, RENEWAL OR EXTENSION FOR ANY PERIOD OF
ANY OF THE SECURED OBLIGATIONS FROM TIME TO TIME; AND WAIVES ANY DEFENSE ARISING
BY REASON OF ANY DISABILITY OR OTHER DEFENSE OF ANY OTHER LIABLE PARTY, OR BY
REASON OF THE CESSATION FROM ANY

 

11

--------------------------------------------------------------------------------


 


CAUSE WHATSOEVER OF THE LIABILITY OF ANY OTHER LIABLE PARTY.  ALL DEALINGS
BETWEEN ANY DEBTOR AND SECURED PARTY, WHETHER OR NOT RESULTING IN THE CREATION
OF THE SECURED OBLIGATIONS, SHALL CONCLUSIVELY BE PRESUMED TO HAVE BEEN HAD OR
CONSUMMATED IN RELIANCE UPON THIS AGREEMENT.  UNTIL ALL THE SECURED OBLIGATIONS
SHALL HAVE BEEN PAID IN FULL OR OTHERWISE FULLY PERFORMED, EACH DEBTOR SHALL
HAVE NO RIGHT TO SUBROGATION, AND EACH DEBTOR WAIVES UNTIL ALL THE SECURED
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL OR OTHERWISE FULLY PERFORMED ANY RIGHT
TO ENFORCE ANY REMEDY WHICH SECURED PARTY NOW HAS OR MAY HEREAFTER HAVE AGAINST
OTHER LIABLE PARTY AND WAIVES ANY BENEFIT OF AND ANY RIGHT TO PARTICIPATE IN ANY
COLLATERAL OR SECURITY WHATSOEVER NOW OR HEREAFTER HELD BY SECURED PARTY.  EACH
DEBTOR AUTHORIZES SECURED PARTY, WITHOUT NOTICE OR DEMAND AND WITHOUT ANY
RESERVATION OF RIGHTS AGAINST ANY DEBTOR AND WITHOUT AFFECTING ANY DEBTOR’S
LIABILITY HEREUNDER OR ON THE SECURED OBLIGATIONS, FROM TIME TO TIME TO (A) TAKE
AND HOLD ANY OTHER PROPERTY AS COLLATERAL, OTHER THAN THE COLLATERAL, FOR THE
PAYMENT OF ANY OR ALL OF THE SECURED OBLIGATIONS, AND EXCHANGE, ENFORCE, WAIVE
AND RELEASE ANY OR ALL OF THE COLLATERAL OR SUCH OTHER PROPERTY; (B) UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT, APPLY THE
COLLATERAL OR SUCH OTHER PROPERTY AND DIRECT THE ORDER OR MANNER OF SALE THEREOF
AS SECURED PARTY IN ITS DISCRETION MAY DETERMINE; (C) RENEW, EXTEND FOR ANY
PERIOD, ACCELERATE, MODIFY, COMPROMISE, SETTLE OR RELEASE THE OBLIGATION OF ANY
OTHER LIABLE PARTY WITH RESPECT TO ANY OR ALL OF THE SECURED OBLIGATIONS OR
COLLATERAL; (D) WAIVE, ENFORCE, MODIFY, AMEND OR SUPPLEMENT ANY OF THE
PROVISIONS OF ANY OF THE SECURITY DOCUMENTS, THE CREDIT AGREEMENT OR THE NOTE OR
ANY OTHER PROMISSORY NOTE OR DOCUMENT EVIDENCING ANY OF THE SECURED OBLIGATIONS
(EXCEPT FOR AN AMENDMENT OR SUPPLEMENT TO ANY OF THE FOREGOING TO WHICH A DEBTOR
IS A PARTY TO THE EXTENT SUCH AMENDMENT OR SUPPLEMENT REQUIRES THE CONSENT OF
SUCH DEBTOR); AND (E) RELEASE OR SUBSTITUTE ANY OTHER LIABLE PARTY.


 


SECTION 5.8             TRANSFER OF SECURED OBLIGATIONS AND COLLATERAL.  SECURED
PARTY MAY TRANSFER ANY OR ALL OF SECURED PARTY’S INTEREST IN THE SECURED
OBLIGATIONS, AND UPON ANY SUCH TRANSFER SECURED PARTY MAY TRANSFER ITS SECURITY
INTEREST IN ANY OR ALL OF THE COLLATERAL AND SHALL BE FULLY DISCHARGED
THEREAFTER FROM ALL LIABILITY WITH RESPECT TO THE COLLATERAL TRANSFERRED, AND
THE TRANSFEREE SHALL BE VESTED WITH ALL RIGHTS, POWERS AND REMEDIES OF SECURED
PARTY HEREUNDER WITH RESPECT TO COLLATERAL SO TRANSFERRED; PROVIDED, HOWEVER,
WITH RESPECT TO ANY SECURITY INTEREST IN THE COLLATERAL NOT SO TRANSFERRED,
SECURED PARTY SHALL RETAIN ALL RIGHTS, POWERS AND REMEDIES PROVIDED UNDER THIS
AGREEMENT.  SECURED PARTY MAY AT ANY TIME DELIVER ANY OR ALL OF THE COLLATERAL
TO DEBTORS WHOSE RECEIPT SHALL BE A COMPLETE AND FULL ACQUITTANCE FOR THE
COLLATERAL SO DELIVERED, AND SECURED PARTY SHALL THEREAFTER BE DISCHARGED FROM
ANY LIABILITY THEREFOR.


 


SECTION 5.9             CUMULATIVE SECURITY AND RIGHTS.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT IN NO MANNER SHALL IMPAIR OR AFFECT ANY OTHER
SECURITY (BY ENDORSEMENT OR OTHERWISE) FOR THE SECURED OBLIGATIONS.  NO SECURITY
TAKEN HEREAFTER AS SECURITY FOR THE SECURED OBLIGATIONS SHALL IMPAIR IN ANY
MANNER OR AFFECT THIS AGREEMENT.  ALL SUCH PRESENT AND FUTURE ADDITIONAL
SECURITY IS TO BE CONSIDERED AS CUMULATIVE SECURITY.  THE RIGHTS, POWERS AND
REMEDIES OF SECURED PARTY HEREUNDER SHALL BE IN ADDITION TO ALL RIGHTS, POWERS
AND REMEDIES GIVEN BY STATUTE OR RULE OF LAW AND ARE CUMULATIVE.  THE EXERCISE
OF ANY ONE OR MORE OF THE RIGHTS, POWERS AND REMEDIES PROVIDED HEREIN SHALL NOT
BE CONSTRUED AS A WAIVER OF ANY OTHER RIGHTS, POWERS AND REMEDIES OF SECURED
PARTY.  FURTHERMORE, REGARDLESS OF WHETHER OR NOT THE UNIFORM COMMERCIAL CODE IS
IN EFFECT IN THE JURISDICTION WHERE SUCH RIGHTS, POWERS AND REMEDIES ARE
ASSERTED, SECURED PARTY SHALL HAVE THE RIGHTS, POWERS AND REMEDIES OF A SECURED
PARTY UNDER THE CODE.  SECURED PARTY MAY

 

12

--------------------------------------------------------------------------------


 


EXERCISE ITS BANKERS’ LIEN OR RIGHT OF SET-OFF WITH RESPECT TO THE SECURED
OBLIGATIONS IN THE SAME MANNER AS IF THE SECURED OBLIGATIONS WERE UNSECURED.


 


SECTION 5.10           CONTINUING AGREEMENT.  THIS IS A CONTINUING AGREEMENT AND
THE GRANT OF A SECURITY INTEREST HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
AND ALL THE RIGHTS, POWERS AND REMEDIES OF SECURED PARTY HEREUNDER SHALL
CONTINUE TO EXIST UNTIL (A) THE SECURED OBLIGATIONS ARE PAID IN FULL OR
OTHERWISE FULLY PERFORMED, AND (B) SECURED PARTY HAS NO FURTHER OBLIGATION TO
ADVANCE MONIES TO DEBTORS UNDER THE CREDIT AGREEMENT, AT WHICH TIME SECURED
PARTY SHALL DELIVER OR CAUSE TO BE DELIVERED TO DEBTORS, AT DEBTORS’ EXPENSE,
RELEASES AND SATISFACTIONS, OR TRANSFERS WITHOUT WARRANTY, OF ALL COLLATERAL,
INCLUDING RELEASES OF DEEDS OF TRUST AND MORTGAGES, FINANCING STATEMENTS, AND
OTHER REGISTRATIONS OF SECURITY WITH RESPECT TO THE COLLATERAL, AND DEBTORS
SHALL DELIVER TO SECURED PARTY A GENERAL RELEASE OF ALL OF SECURED PARTY’S
LIABILITIES AND OBLIGATIONS INCLUDING UNDER THE LOAN DOCUMENTS AND AN
ACKNOWLEDGMENT THAT THE SAME HAVE BEEN TERMINATED.  FURTHERMORE, IT IS
CONTEMPLATED BY THE PARTIES HERETO THAT THERE MAY BE TIMES WHEN NO SECURED
OBLIGATIONS ARE OWING; NOTWITHSTANDING SUCH OCCURRENCES, HOWEVER, THIS AGREEMENT
SHALL REMAIN VALID AND SHALL BE IN FULL FORCE AND EFFECT AS TO SUBSEQUENT
SECURED OBLIGATIONS PROVIDED SECURED PARTY HAS NOT EXECUTED A WRITTEN
TERMINATION STATEMENT AND RETURNED POSSESSION OF THE COLLATERAL TO DEBTORS. 
OTHERWISE THIS AGREEMENT SHALL CONTINUE IRRESPECTIVE OF THE FACT THAT THE
LIABILITY OF OTHER LIABLE PARTY MAY HAVE CEASED, OR IRRESPECTIVE OF THE VALIDITY
OR ENFORCEABILITY OF THE NOTE OR ANY OF THE SECURITY DOCUMENTS, INCLUDING THE
CREDIT AGREEMENT, TO WHICH OTHER LIABLE PARTY MAY BE A PARTY, AND
NOTWITHSTANDING THE REORGANIZATION, DEATH, INCAPACITY OR BANKRUPTCY OF OTHER
LIABLE PARTY, AND NOTWITHSTANDING THE REORGANIZATION OR BANKRUPTCY OF ANY
DEBTOR, OR ANY OTHER EVENT OR PROCEEDING AFFECTING ANY DEBTOR OR OTHER LIABLE
PARTY.


 


SECTION 5.11           EXERCISE OF RIGHTS, ETC.  TIME SHALL BE OF THE ESSENCE
FOR THE PERFORMANCE OF ANY ACT UNDER THIS AGREEMENT OR THE SECURED OBLIGATIONS
BY ANY DEBTOR OR OTHER LIABLE PARTY, BUT NEITHER SECURED PARTY’S ACCEPTANCE OF
PARTIAL OR DELINQUENT PAYMENTS NOR ANY FORBEARANCE, FAILURE OR DELAY BY SECURED
PARTY IN EXERCISING ANY RIGHT, POWER OR REMEDY SHALL BE DEEMED A WAIVER OF ANY
OBLIGATION OF ANY DEBTOR OR OF OTHER LIABLE PARTY OR OF ANY RIGHT, POWER OR
REMEDY OF SECURED PARTY OR PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF; AND
NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY SHALL PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
REMEDY.


 


SECTION 5.12           REMEDY AND WAIVER.  SECURED PARTY MAY REMEDY ANY DEFAULT
OR EVENT OF DEFAULT WITHOUT WAIVING THE DEFAULT OR EVENT OF DEFAULT OR WAIVING
ANY PRIOR OR SUBSEQUENT DEFAULT OR EVENT OF DEFAULT.


 


SECTION 5.13           NON-JUDICIAL REMEDIES. SECURED PARTY MAY ENFORCE ITS
RIGHTS HEREUNDER WITHOUT PRIOR JUDICIAL PROCESS OR JUDICIAL HEARING, AND EACH
DEBTOR EXPRESSLY WAIVES, RENOUNCES AND KNOWINGLY RELINQUISHES ANY AND ALL LEGAL
RIGHTS WHICH MIGHT OTHERWISE REQUIRE SECURED PARTY TO ENFORCE ITS RIGHTS BY
JUDICIAL PROCESS.  IN SO PROVIDING FOR NON-JUDICIAL REMEDIES, EACH DEBTOR
RECOGNIZES AND CONCEDES THAT SUCH REMEDIES ARE CONSISTENT WITH THE USAGE OF THE
TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY, AND ARE THE RESULT OF BARGAIN AT
ARM’S LENGTH.  NOTHING HEREIN IS INTENDED TO PREVENT SECURED PARTY OR ANY DEBTOR
FROM RESORTING TO JUDICIAL PROCESS AT ANY PARTY’S OPTION.

 

13

--------------------------------------------------------------------------------


 


SECTION 5.14           COMPLIANCE WITH OTHER LAWS.  SECURED PARTY MAY COMPLY IN
ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ANY APPLICABLE STATE OR FEDERAL
LAW IN CONNECTION WITH THE DISPOSITION OF ALL OR ANY PART OF THE COLLATERAL, AND
COMPLIANCE WITH SUCH LAWS WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE
COMMERCIAL REASONABLENESS OF ANY SALE OF ALL OR ANY PART OF THE COLLATERAL.


 


SECTION 5.15           DISCLAIMER OF WARRANTIES.  SECURED PARTY MAY SELL THE
COLLATERAL WITHOUT GIVING ANY WARRANTIES AS TO THE COLLATERAL.  SECURED PARTY
MAY SPECIFICALLY DISCLAIM ANY WARRANTIES OF TITLE OR SIMILAR WARRANTIES.  THE
DISCLAIMER OF ANY SUCH WARRANTIES WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE
COMMERCIAL REASONABLENESS OF ANY SALE OF ALL OR ANY PART OF THE COLLATERAL.


 


SECTION 5.16           SALES ON CREDIT.  IF SECURED PARTY SELLS ALL OR ANY PART
OF THE COLLATERAL UPON CREDIT, DEBTORS WILL BE CREDITED ONLY WITH PAYMENTS
ACTUALLY MADE BY THE PURCHASER, RECEIVED BY THE SECURED PARTY AND APPLIED
AGAINST THE SECURED OBLIGATIONS.  IN THE EVENT THE PURCHASER FAILS TO PAY FOR
THE COLLATERAL, SECURED PARTY MAY RESELL THE COLLATERAL AND DEBTORS SHALL BE
CREDITED WITH THE PROCEEDS OF SUCH SALE.


 

ARTICLE VI


MISCELLANEOUS

 


SECTION 6.1             PRESERVATION OF LIABILITY.  NEITHER THIS AGREEMENT NOR
THE EXERCISE BY SECURED PARTY OF (OR THE FAILURE TO SO EXERCISE) ANY RIGHT,
POWER OR REMEDY CONFERRED HEREIN OR BY LAW SHALL BE CONSTRUED AS RELIEVING ANY
PERSON LIABLE ON THE SECURED OBLIGATIONS FROM LIABILITY ON THE SECURED
OBLIGATIONS AND FOR ANY DEFICIENCY THEREON.


 


SECTION 6.2             NOTICES. ANY RECORD, NOTICE, DEMAND OR DOCUMENT WHICH
EITHER PARTY IS REQUIRED OR MAY DESIRE TO GIVE HEREUNDER SHALL BE GIVEN AS
PROVIDED IN THE CREDIT AGREEMENT.


 


SECTION 6.3             CHOICE OF LAW.  THIS AGREEMENT HAS BEEN MADE IN AND THE
SECURITY INTEREST GRANTED HEREBY IS GRANTED IN AND EACH SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS (EXCEPT TO THE EXTENT THAT THE LAWS OF ANY OTHER
JURISDICTION GOVERN THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST GRANTED
HEREBY) WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.  SUBJECT TO THE
TERMS OF THE CREDIT AGREEMENT, COURTS WITHIN THE STATE OF TEXAS SHALL HAVE
JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN DEBTORS AND SECURED PARTY,
WHETHER IN LAW OR EQUITY, INCLUDING ANY AND ALL DISPUTES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT; AND VENUE IN ANY SUCH
DISPUTE WHETHER IN FEDERAL OR STATE COURT SHALL BE LAID IN HARRIS COUNTY, TEXAS.


 


SECTION 6.4             AMENDMENT AND WAIVER.  THIS AGREEMENT MAY NOT BE AMENDED
(NOR MAY ANY OF ITS TERMS BE WAIVED) EXCEPT IN THE MANNER PROVIDED IN THE CREDIT
AGREEMENT.


 


SECTION 6.5             SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS
RENDERED OR DECLARED INVALID, ILLEGAL OR UNENFORCEABLE BY REASON OF ANY EXISTING
OR SUBSEQUENTLY ENACTED LEGISLATION OR BY A JUDICIAL DECISION WHICH SHALL HAVE
BECOME FINAL, DEBTORS AND SECURED PARTY SHALL PROMPTLY

 

14

--------------------------------------------------------------------------------


 


MEET AND DISCUSS SUBSTITUTE PROVISIONS FOR THOSE RENDERED INVALID, ILLEGAL OR
UNENFORCEABLE, BUT ALL OF THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE
AND EFFECT.


 


SECTION 6.6             SURVIVAL OF AGREEMENTS.  ALL REPRESENTATIONS AND
WARRANTIES OF EACH DEBTOR HEREIN, AND ALL COVENANTS AND AGREEMENTS HEREIN NOT
FULLY PERFORMED BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT, SHALL SURVIVE SUCH
DATE.


 


SECTION 6.7             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, AND IT SHALL NOT BE NECESSARY THAT THE SIGNATURES OF ALL
PARTIES HERETO BE CONTAINED ON ANY ONE COUNTERPART HEREOF.  EACH COUNTERPART
SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 6.8             SUCCESSORS AND ASSIGNS.  THE COVENANTS AND AGREEMENTS
HEREIN CONTAINED BY OR ON BEHALF OF EACH DEBTOR SHALL BIND EACH DEBTOR, EACH
DEBTOR’S LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS AND ALL PERSONS WHO
BECOME BOUND AS A DEBTOR TO THIS AGREEMENT AND SHALL INURE TO THE BENEFIT OF
SECURED PARTY, ITS SUCCESSORS AND PERMITTED ASSIGNS, IN EACH CASE AS PROVIDED
UNDER THE CREDIT AGREEMENT.


 


SECTION 6.9             TITLES OF ARTICLES, SECTIONS AND SUBSECTIONS.  ALL
TITLES OR HEADINGS TO ARTICLES, SECTIONS, SUBSECTIONS OR OTHER DIVISIONS OF THIS
AGREEMENT ARE ONLY FOR THE CONVENIENCE OF THE PARTIES AND SHALL NOT BE CONSTRUED
TO HAVE ANY EFFECT OR MEANING WITH RESPECT TO THE OTHER CONTENT OF SUCH
ARTICLES, SECTIONS, SUBSECTIONS OR OTHER DIVISIONS, SUCH OTHER CONTENT BEING
CONTROLLING AS TO THE AGREEMENT BETWEEN THE PARTIES HERETO.


 


SECTION 6.10           WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, EACH OF THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE NOTE, THIS AGREEMENT OR THE OTHER SECURITY DOCUMENTS, OR ANY
TRANSACTION CONTEMPLATED THEREBY, BEFORE OR AFTER MATURITY.


 


SECTION 6.11           INTEREST.  IT IS THE INTENTION OF THE PARTIES HERETO TO
COMPLY STRICTLY TO USURY LAWS APPLICABLE TO THE SECURED PARTY.  INTEREST ON THE
INDEBTEDNESS IS EXPRESSLY LIMITED SO THAT IN NO CONTINGENCY OR EVENT WHATSOEVER,
WHETHER BY ACCELERATION OF THE MATURITY OF THE NOTE OR OTHERWISE, SHALL THE
INTEREST TAKEN, RESERVED, CONTRACTED FOR, CHARGED OR RECEIVED BY THE SECURED
PARTY EXCEED THE MAXIMUM AMOUNT PERMISSIBLE UNDER APPLICABLE LAW.  IF FROM ANY
CIRCUMSTANCES WHATSOEVER FULFILLMENT OF ANY PROVISIONS OF THE CREDIT AGREEMENT,
THIS AGREEMENT, ANY OF THE OTHER SECURITY DOCUMENTS OR OF ANY OTHER DOCUMENT
EVIDENCING, SECURING OR PERTAINING TO THE INDEBTEDNESS EVIDENCED BY THE NOTE, AT
THE TIME PERFORMANCE OF SUCH PROVISION SHALL BE DUE, WOULD BE USURIOUS UNDER
APPLICABLE LAW, THEN, IPSO FACTO, THE OBLIGATION TO BE FULFILLED SHALL BE
REDUCED TO THE LIMIT OF SUCH VALIDITY SO THAT THE AGGREGATE CONSIDERATION WHICH
CONSTITUTES INTEREST THAT IS CONTRACTED FOR, TAKEN, RESERVED, CHARGED FOR, OR
RECEIVED SHALL NOT EXCEED THE MAXIMUM AMOUNT ALLOWED BY APPLICABLE LAW AND SUCH
AMOUNT THAT WOULD OTHERWISE BE EXCESSIVE INTEREST SHALL BE APPLIED TO THE
REDUCTION OF THE PRINCIPAL AMOUNT OWING UNDER THE NOTE OR ON ACCOUNT OF ANY
OTHER INDEBTEDNESS OF DEBTORS TO THE SECURED PARTY, OR IF PRINCIPAL OF THE NOTE
AND SUCH OTHER INDEBTEDNESS HAS BEEN PAID IN FULL, REFUNDED TO THE DEBTORS.  IN
DETERMINING WHETHER OR NOT THE INTEREST PAID OR AGREED TO BE PAID FOR THE USE,
FORBEARANCE, OR DETENTION OF SUMS HEREUNDER

 

15

--------------------------------------------------------------------------------


 


EXCEEDS THE HIGHEST LAWFUL RATE, DEBTORS AND THE SECURED PARTY SHALL, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY NON-PRINCIPAL
PAYMENT AS AN EXPENSE, FEE OR PREMIUM RATHER THAN AS INTEREST, (B) EXCLUDE
VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, (C) AMORTIZE, PRORATE, ALLOCATE
AND SPREAD THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE FULL TERM OF SUCH
INDEBTEDNESS SO THAT THE ACTUAL RATE OF INTEREST ON ACCOUNT OF SUCH INDEBTEDNESS
DOES NOT EXCEED THE HIGHEST LAWFUL RATE, AND/OR (D) ALLOCATE INTEREST BETWEEN
PORTIONS OF SUCH INDEBTEDNESS, TO THE END THAT NO SUCH PORTION SHALL BEAR
INTEREST AT A RATE GREATER THAN THAT PERMITTED BY APPLICABLE LAW.


 


SECTION 6.12           ENTIRE AGREEMENT.  THIS AGREEMENT, THE CREDIT AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE MATTERS ADDRESSED HEREIN AND THEREIN AND WILL NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


 

(Signatures on the following pages)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereby execute this Agreement to be
effective as of the date first set out above.

 

 

 

DEBTORS:

 

 

 

CYMRI, L.L.C. (F/K/A THE CYMRI
CORPORATION)

 

 

 

 

 

By:

/s/ Larry M. Wright

 

 

Larry M. Wright

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TRIUMPH ENERGY, INC.

 

 

 

 

 

By:

/s/ Larry M. Wright

 

 

Larry M. Wright

 

 

Chief Executive Officer

 

 

 

 

 

 

 

SECURED PARTY:

 

 

 

 

TEXAS CAPITAL BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jonathan Gregory

 

 

Jonathan Gregory

 

 

Executive Vice President

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------